DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 2, 4-9, 11-16, 18, 19, and 20 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 8, and 15 have been amended and 3, 10, and 17 have been cancelled.  Thus, claims 1, 2, 4-9, 11-16, 18, 19, and 20 are presented for examination.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, 18, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Littrell [U.S. Patent Publication 2010/0161481], discloses a server receiving identification information from a vehicle (figure 3, item 302 and paragraph 0035) for determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037), determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037), and the determination of an account associated with a user (paragraph 0035) and determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037).  The second most similar art of record, Hamilton, II et al. [U.S. Patent Publication 2010/0156670], discloses an RFID tag located on the vehicle containing a Vehicle Identification Number (VIN) used for identifying a vehicle when read by a wireless reader (paragraph 0038).  However, no combination of the art of record discloses receiving second identification data of the vehicle from an image recognition device wherein the second identification data comprises a visual identifier of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                       

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689